DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Based on the current set of claims (Claims, 24 January 2022), Claims 1-20 are canceled.
Based on the current set of claims (Claims, 24 January 2022), Claims 21-35 are new.

Terminal Disclaimer
The terminal disclaimer filed on 24 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10616919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the claim has been cancelled.
Applicant’s arguments regarding the non-statutory rejection using U.S. Patent No. 10616919 have been considered and are persuasive.  The non-statutory rejection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 is rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US 20170127298 A1; hereinafter referred to as “Ryu”).
Regarding Claim 26, Ryu discloses a wireless communication device, comprising: 
a transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to transmit a first frame (¶55-57 & Fig. 3 (S300), Ryu discloses transmitting, by a station to an access point (AP), a first uplink (UL) frame) including first information (¶55-57 & Fig. 3 (S300), Ryu discloses that the first UL frame comprises buffer status information) required for generation of a trigger frame for uplink multi-user transmission to an access point (¶50 & Fig. 3, Ryu discloses that the buffer status information is needed in order to determine uplink multi-user (UL MU) target stations from which an uplink transmission trigger frame is to be received), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) accesses a wireless medium using an access category associated with the first frame (¶75 & Fig. 3 (S330), Ryu discloses accessing the wireless medium by transmitting, by the station to the AP, an uplink frame according to the access category indicated in the buffer station information of the first UL frame) under CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance) to transmit the first frame (¶4 & ¶56, Ryu discloses that uplink data is transmitted using a carrier sense multiple access/collision avoidance (CSMA/CA) procedure), and the access category associated with the first frame is one of a plurality of access categories (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the first UL frame is associated to the access category (AC) information by including the AC information); and 
a receiver (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to receive an acknowledgement frame for the first frame in a first interframe space after the first frame is transmitted (¶48 & Fig. 11 (115), Ryu discloses receiving, by each station from an access point, a downlink acknowledgment within a short interframe space (SIFS) in response to the AP correctly receiving an uplink frame from the station.  Fig. 9, Ryu also discloses that the AP is configured to send DL acknowledgments in response to UL frames comprising buffer information), and receive a second frame designating at least one terminal which is a target of the uplink multi-user transmission (¶73 & Fig. 3 (S320), Ryu discloses receiving, by the station from the AP, a trigger frame where the trigger frame indicates which target stations (STAs) may perform an uplink transmission to the AP), wherein the second frame is the trigger frame (¶73 & Fig. 3 (S320), Ryu discloses a trigger frame), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) is configured to transmit a third frame in the uplink multi- user transmission when the wireless communication device is designated in the second frame (¶75 & Fig. 3 (S330), Ryu discloses transmitting, by the station to the AP, the second UL frame after the expiration of a Short Interframe Space (SIFS) from the reception of a trigger frame), and the first information includes information relating to presence or non-presence of data for transmission for each of the plurality of access categories (¶50 & ¶63 & Fig. 3, Ryu discloses that the buffer status information indicates queue size information.  Here, the queue size per access category is an indication of whether there is data present for uplink transmission per access category), and wherein the wireless communication device is designated in the second frame in a case that a first access category determined in the access point corresponds to one of at least one access category for which data for transmission is present among the plurality of access categories (¶72 & ¶74 & Fig. 3 (S310->S320), Ryu discloses that the station is designated in the UL transmission trigger frame by the inclusion of an identifier (ID) corresponding to the station when the AP has determined to allocate uplink resources for the station based upon its buffer status information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 23, 24, 25, are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ryu in view of Kim et al. (US 20170325266 A1; hereinafter referred to as “Kim”).
Regarding Claim 21, Ryu discloses a wireless communication device, comprising: 
a transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to transmit a first frame (¶55-57 & Fig. 3 (S300), Ryu discloses transmitting, by a station to an access point (AP), a first uplink (UL) frame) including first information (¶55-57 & Fig. 3 (S300), Ryu discloses that the first UL frame comprises buffer status information) required for generation of a trigger frame for uplink multi-user transmission (¶50 & Fig. 3, Ryu discloses that the buffer status information is needed in order to determine uplink multi-user (UL MU) target stations from which an uplink transmission trigger frame is to be received), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) accesses a wireless medium using an access category associated with the first frame (¶75 & Fig. 3 (S330), Ryu discloses accessing the wireless medium by transmitting, by the station to the AP, an uplink frame according to the access category indicated in the buffer station information of the first UL frame) under CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance) to transmit the first frame (¶4 & ¶56, Ryu discloses that uplink data is transmitted using a carrier sense multiple access/collision avoidance (CSMA/CA) procedure), and the access category associated with the first frame is one of a plurality of access categories (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the first UL frame is associated to the access category (AC) information by including the AC information); and 
a receiver (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to 
receive an acknowledgement frame for the first frame in a first interframe space after the first frame is transmitted (¶48 & Fig. 11 (115), Ryu discloses receiving, by each station from an access point, a downlink acknowledgment within a short interframe space (SIFS) in response to the AP correctly receiving an uplink frame from the station.  Fig. 9, Ryu also discloses that the AP is configured to send DL acknowledgments in response to UL frames comprising buffer information), and 
receive a second frame designating at least one terminal which is a target of the uplink multi-user transmission (¶73 & Fig. 3 (S320), Ryu discloses receiving, by the station from the AP, a trigger frame where the trigger frame indicates which target stations (STAs) may perform an uplink transmission to the AP), 
wherein the second frame is the trigger frame (¶73 & Fig. 3 (S320), Ryu discloses a trigger frame), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) is configured to transmit a third frame in the uplink multi-user transmission in elapse of a predetermined time after the second frame is received when the wireless communication device is designated in the second frame (¶75 & Fig. 3 (S330), Ryu discloses transmitting, by the station to the AP, the second UL frame after the expiration of a Short Interframe Space (SIFS) from the reception of a trigger frame.  ¶72 & ¶74 & Fig. 3 (S310->S320), Ryu discloses that the station is designated in the UL transmission trigger frame by the inclusion of an identifier (ID) corresponding to the station when the AP has determined to allocate uplink resources for transmission by the station), and 
the first information includes: 
information indicating amounts of data in a plurality of buffers corresponding to the plurality of access categories (¶50 & ¶63 & Fig. 3, Ryu discloses that the buffer status information indicates queue size information.  Here, the queue size per access category is an indication of whether there is data present for uplink transmission per access category); and 
information indicating an access category having a highest transmission priority among the plurality of access categories for the uplink multi-user transmission (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the buffer status information indicates access category (AC) information which allows the AP to determine which UL data corresponding to a higher priority than other UL data that the station should transmit on the uplink).

Kim teaches the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device (¶127, Kim teaches that the selected access category of the uplink transmission is the highest access category among the access categories of uplink data to be received from the uplink (UL) multi-user (MU) station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu by requiring that the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device as taught by Kim because transmission of uplink multi-user (UL MU) frames improve radio resource usage efficiency of the wireless local area network (Kim, ¶9).
Regarding Claim 22, Ryu in view of Kim discloses the wireless communication device according to claim 21.
Ryu further discloses the predetermined time is a SIFS (Short Interframe Space) (¶75 & Fig. 3 (S330), Ryu discloses transmitting, by the station to the AP, the second UL frame after the expiration of a Short Interframe Space (SIFS) from the reception of a trigger frame).
Regarding Claim 23, Ryu discloses a wireless communication device, comprising: 
¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to transmit a first frame (¶55-57 & Fig. 3 (S300), Ryu discloses transmitting, by a station to an access point (AP), a first uplink (UL) frame) including first information (¶55-57 & Fig. 3 (S300), Ryu discloses that the first UL frame comprises buffer status information) required for generation of a trigger frame for uplink multi-user transmission (¶50 & Fig. 3, Ryu discloses that the buffer status information is needed in order to determine uplink multi-user (UL MU) target stations from which an uplink transmission trigger frame is to be received), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) accesses a wireless medium using an access category associated with the first frame (¶75 & Fig. 3 (S330), Ryu discloses accessing the wireless medium by transmitting, by the station to the AP, an uplink frame according to the access category indicated in the buffer station information of the first UL frame) under CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance) to transmit the first frame (¶4 & ¶56, Ryu discloses that uplink data is transmitted using a carrier sense multiple access/collision avoidance (CSMA/CA) procedure), and the access category associated with the first frame is one of a plurality of access categories (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the first UL frame is associated to the access category (AC) information by including the AC information); and 
a receiver (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to 
receive an acknowledgement frame for the first frame in a first interframe space after the first frame is transmitted (¶48 & Fig. 11 (115), Ryu discloses receiving, by each station from an access point, a downlink acknowledgment within a short interframe space (SIFS) in response to the AP correctly receiving an uplink frame from the station.  Fig. 9, Ryu also discloses that the AP is configured to send DL acknowledgments in response to UL frames comprising buffer information), and 
receive a second frame designating at least one terminal which is a target of the uplink multi-user transmission (¶73 & Fig. 3 (S320), Ryu discloses receiving, by the station from the AP, a trigger frame where the trigger frame indicates which target stations (STAs) may perform an uplink transmission to the AP), 
wherein the second frame is the trigger frame (¶73 & Fig. 3 (S320), Ryu discloses a trigger frame), wherein the transmitter is configured to transmit a third frame in the uplink multi- user transmission when the wireless communication device is designated in the second frame (¶75 & Fig. 3 (S330), Ryu discloses transmitting, by the station to the AP, the second UL frame after the expiration of a Short Interframe Space (SIFS) from the reception of a trigger frame.  ¶72 & ¶74 & Fig. 3 (S310->S320), Ryu discloses that the station is designated in the UL transmission trigger frame by the inclusion of an identifier (ID) corresponding to the station designates that the station may transmit in the allocated uplink resources), 
the first information includes: 
information indicating amounts of data in a plurality of buffers corresponding to the plurality of access categories (¶50 & ¶63 & Fig. 3, Ryu discloses that the buffer status information indicates queue size information.  Here, the queue size per access category is an indication of whether there is data present for uplink transmission per access category); and 
¶50 & ¶64-65 & Fig. 3, Ryu discloses that the buffer status information indicates access category (AC) information which allows the AP to determine which UL data corresponding to a higher priority than other UL data that the station should transmit on the uplink),
the transmitter is configured to transmit second information (¶50 & ¶63 & Fig. 3, Ryu further discloses that the buffer status information indicates backoff count information and modulation and coding scheme (MCS) information) indicating a communication scheme of the multi-user transmission desired by the wireless communication device (Here, the backoff count information would affect how the target device transmits the uplink (UL) multi-user (MU) transmission), the second information being used for determining the at least one terminal which is a target of the uplink multi-user transmission (¶74-75 & Fig. 3 (S320->S330), Ryu discloses that the station is designated in the UL transmission trigger frame by the inclusion of an identifier (ID) corresponding to the station when the AP has determined to allocate uplink resources for transmission by the station).
However, Ryu does not explicitly disclose the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device.
Kim teaches the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device (¶127, Kim teaches that the selected access category of the uplink transmission is the highest access category among the access categories of uplink data to be received from the uplink (UL) multi-user (MU) station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu by requiring that the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device as taught by Kim because transmission of uplink multi-user (UL MU) frames improve radio resource usage efficiency of the wireless local area network (Kim, ¶9).
Regarding Claim 24, Ryu discloses a wireless communication device, comprising: 
a transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to transmit a first frame (¶55-57 & Fig. 3 (S300), Ryu discloses transmitting, by a station to an access point (AP), a first uplink (UL) frame) including first information (¶55-57 & Fig. 3 (S300), Ryu discloses that the first UL frame comprises buffer status information) required for generation of a trigger frame for uplink multi-user transmission (¶50 & Fig. 3, Ryu discloses that the buffer status information is needed in order to determine uplink multi-user (UL MU) target stations from which an uplink transmission trigger frame is to be received), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) accesses a wireless medium using an access category associated with the first frame (¶75 & Fig. 3 (S330), Ryu discloses accessing the wireless medium by transmitting, by the station to the AP, an uplink frame according to the access category indicated in the buffer station information of the first UL frame) under ¶4 & ¶56, Ryu discloses that uplink data is transmitted using a carrier sense multiple access/collision avoidance (CSMA/CA) procedure), and the access category associated with the first frame is one of a plurality of access categories (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the first UL frame is associated to the access category (AC) information by including the AC information); and 
a receiver (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to 
receive an acknowledgement frame for the first frame in a first interframe space after the first frame is transmitted (¶48 & Fig. 11 (115), Ryu discloses receiving, by each station from an access point, a downlink acknowledgment within a short interframe space (SIFS) in response to the AP correctly receiving an uplink frame from the station.  Fig. 9, Ryu also discloses that the AP is configured to send DL acknowledgments in response to UL frames comprising buffer information), and 
receive a second frame designating at least one terminal which is a target of the uplink multi-user transmission (¶73 & Fig. 3 (S320), Ryu discloses receiving, by the station from the AP, a trigger frame where the trigger frame indicates which target stations (STAs) may perform an uplink transmission to the AP), 
wherein the second frame is the trigger frame (¶73 & Fig. 3 (S320), Ryu discloses a trigger frame), wherein the transmitter is configured to transmit a third frame in the uplink multi- user transmission when the wireless communication device is designated in the second frame (¶75 & Fig. 3 (S330), Ryu discloses transmitting, by the station to the AP, the second UL frame after the expiration of a Short Interframe Space (SIFS) from the reception of a trigger frame.  ¶72 & ¶74 & Fig. 3 (S310->S320), Ryu discloses that the station is designated in the UL transmission trigger frame by the inclusion of an identifier (ID) corresponding to the station designates that the station may transmit in the allocated uplink resources), 
the first information includes: 
information indicating amounts of data in a plurality of buffers corresponding to the plurality of access categories (¶50 & ¶63 & Fig. 3, Ryu discloses that the buffer status information indicates queue size information.  Here, the queue size per access category is an indication of whether there is data present for uplink transmission per access category); and 
information indicating an access category having a highest transmission priority among the plurality of access categories for the uplink multi-user transmission (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the buffer status information indicates access category (AC) information which allows the AP to determine which UL data corresponding to a higher priority than other UL data that the station should transmit on the uplink),
wherein the first frame includes second information that the wireless communication device does not desire to execute the uplink multi-user transmission for transmitting data (¶50 & ¶63 & Fig. 3, Ryu discloses that the buffer status information indicates queue size information.  Here, the queue size having a zero value for each access category would be an indication that the terminal/station does not have a need to perform an uplink transmission), the second information being used for determining the at least one terminal which is a target of the uplink multi-user transmission (¶50 & ¶63 & ¶70-72 & Fig. 3 (320), Ryu discloses that the buffer status information indicates queue size information.  Here, the queue size of zero would be an indication to the AP to determine not to designate it as a target station).
However, Ryu does not explicitly disclose the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device.
Kim teaches the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device (¶127, Kim teaches that the selected access category of the uplink transmission is the highest access category among the access categories of uplink data to be received from the uplink (UL) multi-user (MU) station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu by requiring that the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device as taught by Kim because transmission of uplink multi-user (UL MU) frames improve radio resource usage efficiency of the wireless local area network (Kim, ¶9).
Regarding Claim 25, Ryu discloses a wireless communication device, comprising: 
a transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to transmit a first frame (¶55-57 & Fig. 3 (S300), Ryu discloses transmitting, by a station to an access point (AP), a first uplink (UL) frame) including first ¶55-57 & Fig. 3 (S300), Ryu discloses that the first UL frame comprises buffer status information) required for generation of a trigger frame for uplink multi-user transmission (¶50 & Fig. 3, Ryu discloses that the buffer status information is needed in order to determine uplink multi-user (UL MU) target stations from which an uplink transmission trigger frame is to be received), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) accesses a wireless medium using an access category associated with the first frame (¶75 & Fig. 3 (S330), Ryu discloses accessing the wireless medium by transmitting, by the station to the AP, an uplink frame according to the access category indicated in the buffer station information of the first UL frame) under CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance) to transmit the first frame (¶4 & ¶56, Ryu discloses that uplink data is transmitted using a carrier sense multiple access/collision avoidance (CSMA/CA) procedure), and the access category associated with the first frame is one of a plurality of access categories (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the first UL frame is associated to the access category (AC) information by including the AC information); and 
a receiver (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to 
receive an acknowledgement frame for the first frame in a first interframe space after the first frame is transmitted (¶48 & Fig. 11 (115), Ryu discloses receiving, by each station from an access point, a downlink acknowledgment within a short interframe space (SIFS) in response to the AP correctly receiving an uplink frame from the station.  Fig. 9, Ryu also discloses that the AP is configured to send DL acknowledgments in response to UL frames comprising buffer information), and 
receive a second frame designating at least one terminal which is a target of the uplink multi-user transmission (¶73 & Fig. 3 (S320), Ryu discloses receiving, by the station from the AP, a trigger frame where the trigger frame indicates which target stations (STAs) may perform an uplink transmission to the AP), 
wherein the second frame is the trigger frame (¶73 & Fig. 3 (S320), Ryu discloses a trigger frame), wherein the transmitter is configured to transmit a third frame in the uplink multi- user transmission when the wireless communication device is designated in the second frame (¶75 & Fig. 3 (S330), Ryu discloses transmitting, by the station to the AP, the second UL frame after the expiration of a Short Interframe Space (SIFS) from the reception of a trigger frame.  ¶72 & ¶74 & Fig. 3 (S310->S320), Ryu discloses that the station is designated in the UL transmission trigger frame by the inclusion of an identifier (ID) corresponding to the station designates that the station may transmit in the allocated uplink resources), 
the first information includes: 
a value indicating amounts of data in a plurality of buffers corresponding to the plurality of access categories (¶50 & ¶63 & Fig. 3, Ryu discloses that the buffer status information indicates queue size information and access category (AC) information); 
a unit of the value of indicating amounts of data (¶50 & ¶63 & Fig. 3, Ryu discloses that queue size indicates an amount of data within the queue); and 
information indicating an access category having a highest transmission priority among the plurality of access categories for the uplink multi-user transmission (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the buffer status information indicates access category (AC) information which allows the AP to determine which UL data corresponding to a higher priority than other UL data that the station should transmit on the uplink).
However, Ryu does not explicitly disclose the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device.
Kim teaches the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device (¶127, Kim teaches that the selected access category of the uplink transmission is the highest access category among the access categories of uplink data to be received from the uplink (UL) multi-user (MU) station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu by requiring that the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device as taught by Kim because transmission of uplink multi-user (UL MU) frames improve radio resource usage efficiency of the wireless local area network (Kim, ¶9).
Regarding Claim 28, Ryu in view of Kim discloses the wireless communication device according to claim 21.
¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a processor 1160 coupled to the radio frequency unit 1130).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryu in view of Kim in further view of Abraham et al. (US 20110268054 A1; hereinafter referred to as “Abraham”).
Regarding Claim 27, Ryu discloses a wireless communication device, comprising: 
a transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to transmit a first frame (¶55-57 & Fig. 3 (S300), Ryu discloses transmitting, by a station to an access point (AP), a first uplink (UL) frame) including first information (¶55-57 & Fig. 3 (S300), Ryu discloses that the first UL frame comprises buffer status information) required for generation of a trigger frame for uplink multi-user transmission (¶50 & Fig. 3, Ryu discloses that the buffer status information is needed in order to determine uplink multi-user (UL MU) target stations from which an uplink transmission trigger frame is to be received), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) accesses a wireless medium using an access category associated with the first frame (¶75 & Fig. 3 (S330), Ryu discloses accessing the wireless medium by transmitting, by the station to the AP, an uplink frame according to the access category indicated in the buffer station information of the first UL frame) under CSMA/CA (Carrier Sense Multiple Access with Carrier Avoidance) to transmit the first frame (¶4 & ¶56, Ryu discloses that uplink data is transmitted using a carrier sense multiple access/collision avoidance (CSMA/CA) procedure), and the access category associated with the ¶50 & ¶64-65 & Fig. 3, Ryu discloses that the first UL frame is associated to the access category (AC) information by including the AC information); and 
a receiver (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) configured to 
receive an acknowledgement frame for the first frame in a first interframe space after the first frame is transmitted (¶48 & Fig. 11 (115), Ryu discloses receiving, by each station from an access point, a downlink acknowledgment within a short interframe space (SIFS) in response to the AP correctly receiving an uplink frame from the station.  Fig. 9, Ryu also discloses that the AP is configured to send DL acknowledgments in response to UL frames comprising buffer information), and 
receive a second frame designating at least one terminal which is a target of the uplink multi-user transmission (¶73 & Fig. 3 (S320), Ryu discloses receiving, by the station from the AP, a trigger frame where the trigger frame indicates which target stations (STAs) may perform an uplink transmission to the AP), 
wherein the second frame is the trigger frame (¶73 & Fig. 3 (S320), Ryu discloses a trigger frame), wherein the transmitter (¶169-171 & Fig. 11 (115), Ryu discloses a station comprising a radio frequency unit 1130) is configured to transmit a third frame in the uplink multi-user transmission in elapse of a predetermined time after the second frame is received when the wireless communication device is designated in the second frame (¶75 & Fig. 3 (S330), Ryu discloses transmitting, by the station to the AP, the second UL frame after the expiration of a Short Interframe Space (SIFS) from the reception of a trigger frame.  ¶72 & ¶74 & Fig. 3 (S310->S320), Ryu discloses that the station is designated in the UL transmission trigger frame by the inclusion of an identifier (ID) corresponding to the station when the AP has determined to allocate uplink resources for transmission by the station), and 
the first information includes: 
information indicating amounts of data in a plurality of buffers corresponding to the plurality of access categories (¶50 & ¶63 & Fig. 3, Ryu discloses that the buffer status information indicates queue size information.  Here, the queue size per access category is an indication of whether there is data present for uplink transmission per access category); and 
information indicating an access category having a highest transmission priority among the plurality of access categories for the uplink multi-user transmission (¶50 & ¶64-65 & Fig. 3, Ryu discloses that the buffer status information indicates access category (AC) information which allows the AP to determine which UL data corresponding to a higher priority than other UL data that the station should transmit on the uplink).
However, Ryu does not explicitly disclose the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device.
Kim teaches the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device (¶127, Kim teaches that the selected access category of the uplink transmission is the highest access category among the access categories of uplink data to be received from the uplink (UL) multi-user (MU) station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu by requiring that the access category having the highest transmission priority is an access category most desirable to transmit by the wireless communication device and is selected from the plurality of access categories by the wireless communication device as taught by Kim because transmission of uplink multi-user (UL MU) frames improve radio resource usage efficiency of the wireless local area network (Kim, ¶9).
However, Ryu in view of Kim does not explicitly disclose the receiver is configured to receive a fourth frame for inquiring presence or non- presence of a request for the multi-user transmission, and the transmitter is configured to transmit a fifth frame notifying that there is a request for the multi-user transmission in reply to the fourth frame if the wireless communication device has the request for the multi-user transmission.
Abraham teaches the receiver (¶43 & Fig. 2, Abraham teaches a wireless node comprising at least one transceiver 208) is configured to receive a fourth frame for inquiring presence or non-presence of a request for the multi-user transmission (¶46 & Fig. 3 (304), Abraham teaches a repeatable method where the access terminal (AT) receives a Request SDMA (RSDMA) message 304 from the access point (AP) where the RSDMA message inquires whether any one of the plurality of ATs have uplink data to transmit to the AP), and the transmitter (¶43 & Fig. 2, Abraham teaches a wireless node comprising at least one transceiver 208) is configured to transmit a fifth frame notifying that there is a request for the multi-user transmission in reply to the fourth frame if the wireless communication device has ¶46 & Fig. 3 (312), Abraham teaches transmitting, by the AT, a UL Request To Send-Multiple Access (RTS-MA) message in reply to the RSMDA message if the transmitting AT has uplink data to send).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu by requiring that the receiver is configured to receive a fourth frame for inquiring presence or non- presence of a request for the multi-user transmission, and the transmitter is configured to transmit a fifth frame notifying that there is a request for the multi-user transmission in reply to the fourth frame if the wireless communication device has the request for the multi-user transmission as taught by Abraham because the ability of the access point (AP) to schedule is improved by providing the AP with the amount of uplink data available at the access terminals to be served (Abraham, ¶10).
Claim 29 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryu in view of Kim in further view of Matsuo et al. (US 20130051318 A1; hereinafter referred to as “Matsuo”).
Regarding Claim 29, Ryu in view of Kim discloses the wireless communication device according to claim 21.
However, Ryu in view of Kim does not explicitly disclose a clock generating circuit configured to generate a clock, wherein the clock generating circuit outputs the clock to a host.
Matsuo teaches a clock generating circuit configured to generate a clock (¶157, Matsuo teaches using a clock generation unit to generate a clock signal), wherein the clock generating circuit outputs the clock to a host (¶157, Matsuo teaches using a clock generation unit to output a clock signal to the wireless communication apparatus).
Matsuo, ¶4).
Regarding Claim 33, Ryu in view of Kim discloses the wireless communication device according to claim 21.
However, Ryu in view of Kim does not explicitly disclose a LED configured to indicate an operation state of the wireless communication device.
Matsuo teaches a LED configured to indicate an operation state of the wireless communication device (¶157, Matsuo teaches using a light emitting diode (LED) to indicate the operation state of the wireless communication apparatus).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu in view of Kim by requiring that a LED configured to indicate an operation state of the wireless communication device as taught by Matsuo because wireless system is improved by using a millimeter waveband that can coexist with other wireless systems (Matsuo, ¶4).
Regarding Claim 34, Ryu in view of Kim discloses the wireless communication device according to claim 21.
However, Matsuo discloses a vibrator configured to indicate an operation state of the wireless communication device.
¶158, Matsuo teaches using a vibrator unit in order to notify the user of the operation state of the wireless communication device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu in view of Kim by requiring that a vibrator configured to indicate an operation state of the wireless communication device as taught by Matsuo because wireless system is improved by using a millimeter waveband that can coexist with other wireless systems (Matsuo, ¶4).
Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryu in view of Kim in further view of Wang et al. (US 20130229996 A1; hereinafter referred to as “Wang”).
Regarding Claim 30, Ryu in view of Kim discloses the wireless communication device according to claim 21.
However, Ryu in view of Kim does not explicitly disclose a power source configured to supply power to the transmitter and the receiver, a wireless power feeding circuit configured to supply power to the transmitter and the receiver wirelessly, and a power supply controlling circuit configured to select the power source or the wireless power feeding circuit and supply power to the transmitter and the receiver with a selected one of the power source or the wireless power feeding circuit.
Wang teaches a power source configured to supply power to the transmitter and the receiver (¶66 & Fig. 1B, Wang teaches an apparatus comprising a power source 134 configured to supply power to the transceiver 120), a wireless power feeding circuit ¶61 & ¶66 & Fig. 1B, Wang teaches an apparatus comprising a processor, which may be implemented as a circuit, to use the power source 134 to supply power to the transceiver 120), and a power supply controlling circuit configured to select the power source or the wireless power feeding circuit and supply power to the transmitter and the receiver with a selected one of the power source or the wireless power feeding circuit (¶61 & ¶66 & Fig. 1B, Wang teaches that the processor, which may be implemented as a circuit, to use the power source 134 to supply power to the transceiver 120).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu in view of Kim by requiring that a power source configured to supply power to the transmitter and the receiver, a wireless power feeding circuit configured to supply power to the transmitter and the receiver wirelessly, and a power supply controlling circuit configured to select the power source or the wireless power feeding circuit and supply power to the transmitter and the receiver with a selected one of the power source or the wireless power feeding circuit as taught by Wang because parallel medium access among multiple stations will increase frequency bandwidth utilization (Wang, ¶80).
Regarding Claim 31, Ryu in view of Kim discloses the wireless communication device according to claim 21.
However, Ryu in view of Kim does not explicitly disclose a controlling circuit configured to control the transmitter and the receiver, and a SIM (Subscriber Identity Module) card for authenticate processing, which is connected to the controlling circuit.
¶61, Wang teaches an apparatus comprising a processor controlling a transceiver), and a SIM (Subscriber Identity Module) card for authenticate processing (¶65, Wang teaches an apparatus further comprising a subscriber identity module (SIM)), which is connected to the controlling circuit (¶65, Wang teaches that the SIM is coupled to the processor).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu in view of Kim by requiring that a controlling circuit configured to control the transmitter and the receiver, and a SIM (Subscriber Identity Module) card for authenticate processing, which is connected to the controlling circuit as taught by Wang because parallel medium access among multiple stations will increase frequency bandwidth utilization (Wang, ¶80).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryu in view of Kim in further view of Inoue et al. (US 20100265932 A1; hereinafter referred to as “Inoue”).
Regarding Claim 32, Ryu in view of Kim discloses the wireless communication device according to claim 21.
However, Ryu in view of Kim does not explicitly disclose a video image compressing circuit configured to compress a video image and a video image decompressing circuit configured to decompress a compressed video image, wherein the transmitter is configured to transmit a video image compressed by the video image compressing circuit and the receive is configured to receive a compressed video image and provide the received compressed video image to the video image decompressing circuit.
¶13-14 & ¶68 & ¶73 & Fig. 4, Inoue teaches an encoder 126 is configured to comprress video signals) and a video image decompressing circuit configured to decompress a compressed video image (¶86-87 & Fig. 5, Inoue teaches an decoder 126 is configured to decompress video signals), wherein the transmitter is configured to transmit a video image compressed by the video image compressing circuit (¶13-14 & ¶68 & ¶73 & Fig. 4, Inoue teaches transmission, by the wireless local area network module 131, of wireless signals that contain video compressed by the encoder 126) and the receive is configured to receive a compressed video image and provide the received compressed video image to the video image decompressing circuit (¶13-14 & ¶68 & ¶73 & Fig. 4, Inoue teaches receiving, by the wireless LAN module 144, compressed videos for decoding by the decoder 146).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu in view of Kim by requiring that a video image compressing circuit configured to compress a video image and a video image decompressing circuit configured to decompress a compressed video image, wherein the transmitter is configured to transmit a video image compressed by the video image compressing circuit and the receive is configured to receive a compressed video image and provide the received compressed video image to the video image decompressing circuit as taught by Inoue because low cost and both network-enabled and baseband-enabled TV receiving system (Inoue, ¶4).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryu in view of Kim in further view of Balasubramanian et al. (US 20150072627 A1; hereinafter referred to as “Balasubramanian”).

However, Ryu in view of Kim does not explicitly disclose a communication processor to control communication; and a displaying device configured to receive information indicating an operation state of the wireless communication device from the communication processor and display the information for a user.
Balasubramanian teaches a communication processor to control communication (¶48 & Fig. 10, Balasubramanian teaches hardware circuitry to control communication); and a displaying device configured to receive information indicating an operation state of the wireless communication device from the communication processor and display the information for a user (¶48 & Fig. 10, Balasubramanian teaches a display to display the operational state based upon hardware circuitry).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ryu in view of Kim by requiring that a communication processor to control communication; and a displaying device configured to receive information indicating an operation state of the wireless communication device from the communication processor and display the information for a user as taught by Balasubramanian because facilitating in-device coexistence between radio frequency interference generating hardware circuitry and wireless circuitry in a wireless communication device (Balasubramanian , ¶2).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.